                                          C-705288:

l
    EAST BATON ROUGE PARISH
     Flied Mar 04, 2021 9:10 AM              21
        Deputy Clerk of Court
 USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 1 of 32
E-Fi!e_ Received Mar 03, 202112:58 _!'M
                   .      .)




                    ROSE B. RESTlVO AND                               19TH JUDICIAL DISTRICT COURT
                    ANGELO S. RESTIVO, INDIVI.DUALS
                                                                      STATE OF LOUISIANA
                              PLAlNTIFFS,
                                                                      PARISH OF EAST BATON ROUGE
                    vs.
                    THOR MOTOR COACH, INC.,                           DEPUTY CLERK: _ _ _ _ _ __
                    A FOREJGN PROFJT CORPORATION

                              DEFENDANT.


                    FILED: _ _ _ _ _ _ __

                                                            PETITION

                            NOW COME Plaintiffs, Rose B. Restivo and Angelo S. Restivo, by and through their

                  attorney, Lemon Law Group Partners PLC, and submit the following as their Complaint against

                  Defendant Thor Motor Coach, Inc.

                                                                 I.

                      Plaintiffs Rose B. Restivo and Angelo S. Restivo are individuals residing at 7858 Parham

                  A venue, Denham Springs, Louisiana 70706.



                                                                 2.

                            Defendant Thor Motor Coach, Inc. is a foreign profit corporation doing business

                  throughout the State of Louisiana. Thor Motor Coach, Inc. (hereinafter "Defendant Manufacturer"

                  or "Defendant Thor") may be served through its registered agent, CT Corporation System, 3867

                  Plaza Tower Drive, Baton Rouge, Louisiana 70816.



                                                                 3.

                            The transactions and occurrences involved   111   this action took place in the State of

                  Louisiana, Parish of East Baton Rouge.



                                                                 4.

                            On or about March 3, 2020, Plaintiffs purchased a new 2019 Thor Quantum WS3 I

                  motorhome,        VIN:     \FDXE4FS3KDC25701   from an        Authorized Dealership (hereinafter

                  "Vehicle"). Please see Exhibit A: Purchase Agreement.




                                                                                                         Notice of Removal
                                                                                                                   Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 2 of 32

                                                         5.

               At the time of purchase, the Vehicle was accompanied by a Thor factory warranty which,

        in relevant part, provided for a I (one) year/15,000 mile basic warranty and 2 (two) year/24,000

        mile structural warranty (the "Wananty"). Please see Exhibit B: Pertinent Portion of Warranty.

        Full wananty is in Defendant's Possession.



                                                        6.

               The Subject Vehicle is registered in the State of Louisiana and was purchased primarily for

       personal, family, and/or household purposes.



                                                        7.

               Defendant Manufacturer's warranty covered any repairs or replacements needed during the

       warranty period and/or due to defects in factory materials or workmanship.



                                                        8.

               In fact, when delivered, the Subject Vehicle was defective in materials and workmanship.

       such defects being discovered within the warranty periods and repairs were attempted.



                                                        9.

               Shortly after purchase, Plaintiffs noticed defects in the vehicle and returned the vehicle to

       an Authorized Dealership to repair the defects on at least four (4) occasions for defects to the

       Subject Vehicle including: screw cover molding blew off while driving, trim defects, air

       conditioning not blowing through two vents over cab despite numerous repair attempts, linoleum

       tiles buckling near bathroom step-up despite numerous repair attempts, white foam blows out of

       air conditioning vent when air conditioning on despite numerous repair attempts, drawer under

       stove very difficult to open and close, recliner feet will not latch closed necessitating recliner

       replacement, drawer latch defects necessitating replacement, cabinet will not latch, closet defects,

       linoleum defects necessitating replacement, shower trim came off bottom of shower, shower side

       trim popping off repeatedly allowing water outside of shower onto floor, house batteries die

       quickly when traveling, wallpaper behind bathroom sink wrinkling and bubbling, door under




                                                        2                                       Notice of Removal
                                                                                                          Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 3 of 32

        kitchen sink warped, leak from behind driver side captain's chair and under sink in heavy rain,

        televisions inoperable, and bathroom vent defects. Please see Exhibit C: Repair Orders.




                                                           10.

                Subject Vehicle has been out-of-service for at least one hundred five (105) total days for

        the aforementioned repairs. Please see Exhibit C.




                                                           11.

                Despite the prolonged time during which the Subject Vehicle has been out-of-service,

        Defendant Manufacturer has failed to repair the Subject Vehicle so as to bring it into confonnity

        with the warranties set forth herein.




                                                           12.

               The defects experienced by Plaintiffs with the Subject Vehicle substantially impaired its

        use, value, and safety to the Plaintiffs, and have shaken the Plaintiffs' faith in the vehicle to operate

        as dependable transportation.




                                                           13.

                Despite Plaintiffs' repeated efforts to allow Defendant Manufacturer the opportunity to

       conform the Subject Vehicle, many nonconforming and defective conditions were not repaired,

       and still exist.



                                                          14.

               The Vehicle still has issues including floor buckling defects.




                                                          15.

                Plaintiffs directly notified Defendant of the defective conditions of the vehicle on

       numerous occasions and that they desired a buy-back of the Subject Vehicle, wherein Defendant

       failed and refused to buy back Plaintiffs' defective Vehicle and to reimburse Plaintiffs pursuant to

       their rights under State and Federal Laws. Please see Exhibit D: Written Notification, and Exhibit

        E: Return Receipt.


                                                           3                                         Notice of Removal
                                                                                                               Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 4 of 32


                                                          16.

                  This cause of action arises out of the Defendant Manufacturer's Breach of Warranty and

        violation of the Federal Magnuson-Moss Warranty Act as set forth in this Complaint.




                                                          17.

                  Plaintiffs seek judgment against Defendant in whatever amount that Plaintiffs are entitled

        to, including equitable relief, consequential damages, along with the costs and expenses of this

        action.



                                                          18.

                  There is no other pending or resolved civil action arising out of the same transaction or

        occurrence alleged in this Complaint.



                                                          19.

                  Defendant Thor extended to Plaintiffs a I (one) year/15,000 mile basic warranty and 2

       (two) year/24,000 mile structural warranty ("Warranty").




                                                          20.

                  Plaintiffs, seeking to repair the Subject Vehicle, attempted to exercise Plaintiffs' rights

        under the Warranty.




                                                          21.

                  Defendant Thor has failed to honor the terms of the Warranty.



                                                          22.

                  Defendant Thor has failed or refused to repair the issues which include floor buckling

       defects.




                                                          23.

                  As a result of the actions set fo11h above, Defendant Thor has breached its warranty.




                                                           4                                     Notice of Removal
                                                                                                           Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 5 of 32

                                                         24.

                As a result of Defendant Thor's breach of warranty, Plaintiffs have, and will continue to,

        suffer significant monetary and consequential damages.



                                                         25.

                This Court has jurisdiction to decide claims brought under 15 USC § 230 I et seq., by virtue

        of 15 USC§ 2301(d)(l){A).



                                                         26.

                Plaintiffs are "consumer"s as defined by 15 USC § 230 I (3).



                                                         27.

                Defendant Thor is a "supplier" and "warrantor" as defined by 15 USC§ 2301(4)(5).



                                                         28.

               The Subject Vehicle is a "consumer product" as defined by 15 USC § 230 I (6).



                                                         29.

                15 USC § 230 I (D)( I )(A), requires Defendant Thor, as a warrantor, to remedy any defects,

        malfunction or non-conformance of the Subject Vehicle within a reasonable time and without

       charge to Plaintiffs, as defined in 15 USC § 2304(d).



                                                         30.

               The actions of Defendant Thor as hereinabove described, in failing to tender the Subject

        Vehicle to Plaintiffs free of defects and refusing to repair or replace the defective vehicle tendered

       to Plaintiffs, constitute a breach of the written warranties covering the Subject Vehicle; and thus,

       constitute a violation of the Magnuson-Moss Warranty Act.




                                                          5                                       Notice of Removal
                                                                                                            Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 6 of 32

                                                          31.

                Despite repeated demands and despite the fact that the Plaintiffs have complied with all

        reasonable terms and conditions imposed upon them by Defendant Thor, Defendant Thor has

        failed and refused to cure any defects and non-conformity with the Subject Vehicle.



                                                         32.

               As a result of Defendant Thor's breach of factory warranty as set forth above, and

        Defendant Thor's failure to honor its obligations under its warranties, Plaintiffs have, and will

        continue to, suffer damages as enumerated above.



                                                         33.

               Defendant Thor has had a reasonable opportunity to remedy the defects in the vehicle but

        have failed to do so, thereby entitling Plaintiffs to a refund of the purchase price pursuant to the

        Magnuson-Moss Warranty Act.



                                                         34.

               Pursuant to the Magnuson-Moss Warranty Act, 15 U.S.C. § 2310(d)(2); Plaintiffs are

       entitled to recover as part of the judgment, costs and expenses of the suit including attorney's fees

        based on actual time expended.



                                             PRAYER FOR RELIEF


               WHEREFORE, Plaintiffs pray for judgment as follows:

               (I)     For actual damages according to proof at trial;

               (2)     For a refund of the purchase price of Subject Vehicle;

               (3)     For Defendant Thor to accept return of Subject Vehicle;

               (4)     For attorney's fees and costs of suit incurred herein;

               (5)     For such other and further relief as the court deems just and proper under the
                       circumstances;

               (6)     That all issues be tried before a jury.



               Dated: 3rd day of March , 2021


                                                          6                                     Notice of Removal
                                                                                                          Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 7 of 32



                                  Respectfully submitted,

                                  LEMON LAW GROUP PARTNERS PLC

                                  By:     hi Nadine Gills
                                         Nadine Gills, Esq. (30483)
                                         130 I Enterprise Boulevard
                                         Lake Charles, Louisiana 7060 I
                                         337-513-4820
                                         ngi 11s@lemonlawgrouppartners.com
                                         info@lemonlawgrouppartners.com




               .,




                                    7                                  Notice of Removal
                                                                                 Exhibit 1
     EAST BATON ROUGE PARISH          C-705288;
        Filed Mar 04, 20219:10 AM        21   :
USDC DeputyIN/ND  Clerkcase
                        of Court 3:21-cv-00484-JD-MGG
                                              .            document 11 filed 03/04/21 page 8 of 32
 E-File Received Mar 03, 202112:58 PM         '
  ·---·.   --··   -   --···-·-   -- -- ---·- -- . ·-- -~




                                    EXHIBIT A




                                                                                Notice of Removal
                                                                                          Exhibit 1
                                                                                                                                                                                                           ----4 . .
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 9 of 32

                                                                                         BUYER'S ORDEH
         Oealer/Selier Name and Address                                       Buyer(s) Name(s), Addres1(e1), ID Number(s), Phone Number(1) and Email Address(es)
         DIXIE MOTORS, LLC Oba DIXIE                                       ROSE B RESTIVO                ANGELO S RESTIVO
         RV SUPERSTORES                                                    7858 PARHAM AVE               7858 PARKAM AVE
         10241 DESTINATION DRIVE                                           DENHAM SPRINGS, LA DENHAM SPRINGS, LA
         HAMMOND, LA 70403                                                 70706                         70706
                                                                           225-931-3545                  225-931-3545


         Date              03/03/2020                              Stock No. 30830                                    5alespmon          JAMES WHATLEY
         .l\pp No.     4379933/11382636                            Contract No. 3901807

         Vehicte Information '                                         -                ... '·.             Itemization of Sale· . .                           ... , ... : .. ,              1, •·     . · •.
         OC New                O Used                0 Demo                                                 1. VEHICLE SALES PRICE                                                         142,662.19
         Year 2019                                    lie. No.                                              2. ADDITIONAL TAXABLE PRODUCTS/
         Make QUANTUM                                Odometer Reading 1278                                       ACCESSORIES
         Model WS31                                  Color NIA                                                   a. NIA                                                      $ _ _ _ _0,. ,.0,.,.0
        Body Sty!e ClassC                                                                                        b. NIA                                                      $ _ _ _~0~.o~o
        VIN 1FDXE4FS3KDC25701                                                                                   c. NIA                                                       $ -----,0::--:.0::-:-0
        Other N/A                                                                                               d. N/A                                                       $ _ _ __,0"".0-c-0
        NI/\                                                                                                    e. N/A                                                       s____0_.0_0
         Insurance Information · ·                            ·                                 •-         3. DISCOUNTS
        Buyer has arranged insurance on the motor vehicle.                                                    a. Rebates NIA            $( ___    0._00_)
        lnsuranc~ Company                                                                                     b. Rebates N/A            S{_ _ _0_.0_0)
        Policy No.                                                                                            C. Rebates NIA            $ ( _ _ _o_.o_o i
                                                                                                              d. Rebates~----- $ ( _ ___,.0•.,,.00,,,_J
          Tr.ide-ln Information ·                                 .:        : '._     • ·                     e. Other N/A _ _ _ _ _ _ $ ( _ _ _  0.00 )
        Trade-in 1                                                                                         4. TRADE-IN ALLOWANCE        $ ( 81,000.00 )
        Year 1998                                      VIN 1RF120713W1014743                               S. TOTAL SUBJECT TO SALESTAX $     61,662.19
        Make MONACO                                    Odometer Readina 77254                              6. SALES T A X - - - - - %                                        $                 5,210.46
        Model CLASSIC 45'                              Payoff $72, 1.34.57                                 7.  umm, TITLE, OTHER ms, AND TAXES
        license Number                                 Payoff Approved by                                     ·a. License, Reg., Title, ELT                                  s ___1,_54..,.50,...
        Lienholder Name PELICAN STATE CU                                                                       o. Inspection, Temp Tag                                       S _ _ _ _4_._00
        Trade-in 2                                                                                             c. Recordation                                                $ _ _ _ _0_.0_0
        Year                                           VIN                                                     d. lDEQ Waste Tire Fee                                        $                       11.50
        Make                                           Odometer Reading                                        e. Documentation and Compliance                               $ _ _ _200.00
                                                                                                                                                                                     __
        Model                                          Payoff                                                  f. Convenience                                                $ _ _ _0_.00
        License Numbe1                                 Payoff Approved by                                      9. Notary                                                     $ _ _ _1_5.0_0
        Lier.holder Name                                                                                        h. NIA                                                       $____
                                                                                                                                                                                 0.0_0
        Trade-in 3                                                                                              ;, NIA                                                       s   0.00
        Year                                           VIN                                                      j. N/A                                                       $                        0.00
        Make                                           Odometer Reading                                         k. NIA                                                       $ _ _ _ (LOO
        Model                                          Payott                                             8. NON·TAXARLE PRODUCTS
        license Number                                 Payoff Approved by                                       a.   V,h<:.o Se<\-it, C!l<l••ct 1 lo,V"1<1C Se,vcc CW.,a:I   $ _ _ _6,,_4_13_.0_0
        Lienho!der Name                                                                                         b. GAP 1 for GAP                                             $ ___2,,_20_0_.0_0
                                                                                                                c. ECO Pro RV for Paint Protection                           S___3""',_i6_0_.0_0
         Documentation and Com ·nance Fee Notice :                                                ·
                                                                                                              d. Roadside AssistonGe [or Roa<!Sidc Assistance S ___2~,:":16,. .5. .,.o,.,o
       lhis fee is authori1e<i by 6:969,18\A.)(2). It is not a mandatory
       state tee. The seller, who may also be an extender of credit,                                      9. TOTAL NON-TAXABLE PRODUCTS                       $ _ _1~3,_93_8_.o_o
       may charge the fee for credit investigation, compliance with
       federal and state law, preparation of documents necessary to
                                                                                                          iO. TRADE PAYOFF                                                   s__
                                                                                                                                                                      7_2~,1,..,34,...,.5_7
       perfect or satisfy a lien upon the objects sold, and any other                                     11. CASH DOWN PAYMENT                               $ ( 15,000.00 )
       functions incidental to the titling of the retail sale.                                            12. DEFERRED DOWN PAYMENT                           $ <---0~.o.,,..o)
                                                                                                          13. BALANCE DUE ·                                   $     138,330.22




       &,-ei,0,11'1·!.A                                                                                                                                                          &U\'.QROER-t..-' (!Jl,'2017
       ffilil~R~ c.ndR~;noldsCon-,ir..ny                                                                                                                                                8~mSy~1ls-8
       n\ERf AA!: .. c WAnlatfllES, EX-PRESS OR WFUED. AS fG CCJITE!rr 0~ FrTh'ESS F~ l'\mPOS£ Of fttF; fOR!I. CO>.~UlTVOOR 0471 lEGAL COUIISEL                                            P.,ge 1oJ3




                                                                                                                                                                                  Notice of Removal
                                                                                                                                                                                            Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 10 of 32

           TO AVOID Rt::fECTION: ·                                                      Office of Motor Vehicles
        Complete au requ!rM information                                       P.O. Box 64S86, Baton Rouge, LA 70696-4686 j"m•"'"'"'-'il
                                                                                                                          fPA'G"t=tCOOE

        ""03/03/2020                l'"'   d
                                               ""-'                                 I           VEHICLE APPLICATION
                                                                                                                                          ,..,,......
                                                                                                                                                                     ~?.COO::
                                                                                                                                                                      '16163
        ''"
        1FDXE4FS3KOC25701                                                                                raUANTUM                                                                                r·~
        ~~assC
        t.-001~
                             J~                       T·2019
                                                        ~                           r-ma                               l"«;;.•1<1•
                                                                                                                                                                     Ori-:d'al~~•orEIN

        ROSE BRESTIVO                                                                                                                                                 003547286
        t..i.oodk.i"IO.U.{tf~)                                                                                                                                       Oti,,o:-';~o,E\N

        ANGELO S RESTIVO                                                                                                                                               003570756
        ~ K ' ? f a ' Y ~ ~ ~ ( : r ~~i\ld:O.,b!..'sle:0-Gr.'t'"..tr.Wfwtil:-'mJ                                                                        t~e you nisidina within the corponi.to rirnitt. o1 municl;,2.lit>fi

        c,.7858 PARHAM AVE/ 7858 PARHAM
                                     .....AVE                                                                                                        OvES                    n      NO
                                                                                    A!e you rosiding within a special W district or ward"?
                                                                                                          J::t.:QQ

        DENHAM SPRINGS. LIVINGSTON, LA 707061 DENHAM SPRINGS, LIVINGSTON, LA 70706 Oves                 llO        Uyt!S, what wan! or cfistri£.!?
                                                                                                                                                                             □
         0..,... □·•~"'
                                      □-               □ •tr'-'!
                                                                                            rlttiXO.~..Jle.CJn:i:iDis~.tt'f'M("(.bet~l:t~{Q~e,t.-;..",!):
                                                                                                   Oo..r.u        0LiUt.~t:.Udt::.taleWi.M                                                       1-=
                                                                                                                                                                      L'!'1t-:'!l.o:r.soc;,EIN01leucc«~e:
        """
        Sn,:                                                                                                                                                          l~Wf

                                                                                                                                                                       iRF120713W1014743
        o:,                                                       P.J:lm                                  ,.....,,,,                                                  ~l.c:c,'t5~t!o.




        VEHICLE IS SUBJECT TO SECURITY AGREEMENT AS FOLLOWS·
        E!.ECTRON;t; LIEN           lhnl~i:~amo                                                                                            ie:xx-~~tl'.s:;e
        ":"RNISi'ERCODf.              Bank OfThe West
                                     .,,,.,                                                                                                 N/A
                                                                                                                                           "...,
                                                                                                                                            NIA
                                      PO Box 2497
                                     Ct\1SU:cf!i:                                                                                         IN/A,...,
         EWBB
        6ll':,.ic..,.:
        □"'-< 03/0312020
                         ra•·~        Omaha NE 68103-2497
                                       Jr:uc:;:e
                                        1
                                                                rre,·,llUSfa!atJo.
                                                                                                         r·            ID.:ll:.!\'l:Ndo

                                                                                                                                           $142.662.19               r- -                                       $81,000.00
        .~i=n                              l<~Cioec                                   ~_.cngFoo                         ~~

                             $76.50                                                                                                                      $0.00 I"'"'""                                          $61,662.19
        ;:d,-r,~ft\l                       y.,                                        fc11f'~
                                                                                                                            OUPLICATE TITLE AFFIDAVIT (Musi be signed by oomer and rn,tarited.)
        !J~;'ff                            ·r,~                                       ,l.~~-'!Ftti                          The certifJGa:e of t'.tla issued to me was
                             $50.00                                                                                         i]losl                      0     ,,,.,~1a1eo               0   never received
        l~t~MQ                             ,..,,..                                    ~F'-s.

                                                                                     I                                      t make appficattai! fer o duplicale c•:,py or saij certif1Cate and c!gree to hO:d th~
        l,i:r,,,.c,,c.:                  rWV:i;QT,,                                   T~i:.rc-r                             Commis-sioner Mi.-rrJc!l'l it the pre'iioos tilte i5 obtained by a1-.cther psr&t?'\.

        l.OJ:t'.t?l.t..h'}                 ..XO~                                      Gnr.dl!tll                            0    I give the Commissioner perniss(on to mail the title :o the actdre~ on tr.ts
                                                                                                                            a~p:icotJon.
                                     BE SURE TO SIGN AND DATE
                                                                                                                                                                 ~*SilfJ:..re;:i1fCtC..~:.at111
         i Ot; swear Of affirm \hat the infa:maticn conta!fleri in this document is tru2 arni
         co.-r.ct 10 111: tesl ot frl/ krnf,•Aedge.
         I have and v.il maintain. during !l1is regislr.lion pe:iod. ,•ehicle fiabffity insurance
         ;soc:.lfi,y) required br LAS TiU• 32:861-865. Faiwre to ma!nlain as agroed will Sworn and suhscrioed beiore me !his ____ day oi
         DB ~ vlcrat'<>n ol law which may cesull in criminal prosecution r;ndlcr Mpension
                                                                                                                                            "'-·                                                                 ....~-~
                                                                                                                                                                                                                      --
                                                                                                  ~,=u,y~~""-1>.Sr.Jeet:-.                                                                                            .ON-r~
         ol ne,istr.ilion ¢,i\ogcs.



         R,~-,,i1rmtu,.,
              • ~-r'••
         11 \he vehids t:e!."'9 rogG\erec is defined as a cor.vnercitil rr.ctoc vehice by \ht:
         Fe:leral Mero, c.arrier Saler, Re9ulalior.s andior Fedeia! HazarOOIIS lla:elial

         fCQUla'Gr .
                             trJ signeture below

                                                      ;J   n,       ':t
                                                                       :,..
                                                                                     l<J\owted;ie of t~ose federal

                                                                                            03/03/2020
                                                                                                                                  AFFIDAVIT Of NON.POSSESSION Of TITl.E SY llENHOLOER
                                                                                                                                          Must be signed bl lienholder and notarized.

                                                                                                                            I hereby swea, 01 alflll1\ thal till• ol abOve ~escri!le<l vehiclo sl-.c-lting ~en in OU/
                                                                                                                            favor was O ns,c,1 received D rareived and wrrerroared to ,he atreer.

                         Ofl~••ji-1,,A -00/0;2020
                                  ~..,,.,..._.,,                                                   ""'
                                                                                                                                                                            \Juki!tf::1~"1\WI"


        I       PROOF OF LIAB!LliY INSURANCE MUST BE FURNISHED AS
              PROVIDED FOR BY LAW BEFORE THIS FILE CAN BE PROCESSED.                                                                             ...,.,,.,.                                             \''t~

                TO AVOID PENALTY AND INTEREST;                                                                             s·,Jl!m ;md svbsGn"lled ~eiore me Ulis --- dayo1                                          ·---
          Fa, irusl ta su!Jmitte~ wilhin 40 d.y.; /,cm Uie da!a cf pu1chase. For
          mcnufac!llr~ r,ooses {mobile homes). file mus! tie suhrnir,eo by L~g 201h oJ the
          mon:h loh.ing :he month ol de!.'o;c<y,                                                                                t.;,ot!!JP\it.<.S;w-.:t.a.?i+-.:a:1::m.:
                                                                                                                                                                                                                       "'""'""'
                                                                                                                             RECEIVEOIREJECTlON OATE{S)
          'Tax Penally: 5% o1 sales la>: due fot 30 days                      01   fraclion lhEreof (w. lo
                              ewie<J2$%).
          '!ntarest: t 25¼ ol sa~s tax due.fer 30 day.; or fr.ctior. thereof
                     (no maximumj.
                                                                                                                                                                                                                liW•i4.A6130G.0l8
                                                                                                                                                                                                                car.wssystelT".-;?,
                                                                                                                                                                                                                           ~•d'2




                                                                                                                                                                                                             Notice of Removal


   I                                                                                                                                                                                                                   Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 11 of 32




                EXHIBITB




                                                            Notice of Removal
                                                                      Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 12 of 32




              Specs for 2019 Tho_r Motor
              ~oach - Quantum
              floorplan: S31
          ·(Class C)




      -   0      _lrq(:blir~.~
              Price
              MSRP
              $128,700
              MSRP + Destination
              $128,700
              Currency
              US Dollars ·
              Basic Warranty (Months)
              12 Months/ 15,000 Miles
              Structure Warranty (Months)
              24 Months/ 24,000 Miles
              Chassis Warranty (Months)
              36 Months/ 36,000 Miles
              Powertrain Warranty (Months)
              60 Months f.60,000_Miles ·----···-----•·-·-·-~--------•-·-·----·-··---· ________ . ···--
              Engine
              Engine
              Triton/ VlO
              Chassis Brand



                                                                                           Notice of Removal
                                                                                                     Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 13 of 32



         Ford
         Chassis Model
         E450
         Cylinders
         10
         Horsepower
         305 hp @ 4,250 RPM
         Torque
         420 ft-lbs. @ 3,250 RPM
         Displacement
         6.8 litres
         Fuel Type
         Gas
         Fuel Requirements
         Regular
         Carburetion Type
         Fuel Injected
         Turbocharged
         No
         Supercharged
         No
         Transmission
         Transmission Brand
         TorqShift
         Transmission Type
         6 Speed Automatic
         Overdrive
         Ye? ___ ..
         Driveline
         Driveline Type
         4X2          ~-   ,,_




         Dimensions
         Length
         32.17 ft. (386 in.)
         Width
         8.25 ft. (99 in.)
         Height
         11.17 ft. (134 in.)
         Interior Height
         7 ft. (84 in.)
         Wheelbase
         _1~:~~ (t._(?_~tin.) ..
         Weight
         Towing Capacity
         8,000 lbs.
         GVWR
         14,500 lbs. ___.. _____ .,"--··-·-----·-· ___ -····· __ ....-----·-----· _ ...... .



                                                                                               Notice of Removal
                                                                                                         Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 14 of 32




          Capacities
          Fuel Capacity
          55.0 gal.
          Storage Capacity
          ~.s1,.o_ 9,?L _ _ .
          Holding Tanks
          Number Of Fresh Water Holding Tanks
          1
          Total Fresh Water Tank Capacity
          40.0 gal.
          Number Of Gray Water Holding Tanks
          1
          Total Gray Water Tank Capacity
          28.0 gal.
          Number Of Black Water Holding Tanks
          1
          Total Black Water Tank Capacity
          28.0_ gal. . . . -· .. .. . .
          Propane Tank( s)
          Number Of Propane Tanks
          1
          Total Propane Tank Capacity
          9.6 gal.
          Total Propane Tank Capacity
           . lbs.
         .41 .     .
          Construction
          Body Material
          Aluminum
          Sidewall Construction
          Flqergla?s __
          Doors
          Number of Doors
          1
          Sliding Glass Door
          No       .............. .
          Slideouts
          Number of Slideouts
          1
          Power Retractable Slideout
          Yes
          Awning
          Number of Awnings
          1
          Awning Length
          16 ft. (192 in.)



                                                            Notice of Removal
                                                                      Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 15 of 32




          Power Retractable Awning
          Yes
          Screened Room
          No..  ' . .
          Leveling Jacks
          Leveling lack Type
          f..r91}t _P~w_er f..Re.a,r ?9we,r . . .. .. . .. .
          Kitchen / Living Area
          Kitchen / Living Area Flooring Type
          Vinyl
          Kitchen Table Configuration
          Bench Seats
          Kitchen Location
          Center
          Living Area Location
          Front
           -    ".        .   .
          Oven/ Stove
          Layout
          Oven/ Stove
          Number Of Oven Burners
          2
          Overhead Fan
          Yes
          Refrigerator
          Refrigerator Size
          Full-Size
          Refrigerator Power Mode
          ~lectric / Propane
          Sofa
          Number Of Sofas
          l
          Sofa Material
          Vinyl
          Reclining Sofa
          No
          Recliners / Rockers
          Number Of Recliner / Rockers
          0
          Beds
          Max Sleeping Count
          8
          Number Of Bunk Beds
          0
          Number Of Double Beds
          1



                                                               Notice of Removal
                                                                         Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 16 of 32




          Number Of Full Size Beds
          0
          Number Of Queen Size Beds
          1
          Number Of King Size Beds
          0
          Number Of Convertible / Sofa Beds
          2.• •   •   ~   • • • •                           ' • •'   "' . ••4   ~   '



          Master Bedroom
          Master Bedroom Flooring Type
          Vinyl
          Full Size Master Bedroom Closet
          Yes
          Master Bedroom Mirror Doors
          Yes
          Master Bedroom Shades / Curtains
          Yes
          Master Bedroom Location
          Rear
          Bunkhouse
          No
          Bathroom
          Number Of Bathrooms
          1
          Bathroom Flooring Type
          Vinyl
          Bathroom Location
          Center
          Toilet
          Toilet Type
          Porcelain                 -·   ••   <   '-   ••



          Showe;-

           DoorType
          .Plcis~ic_ [.Glciss
          Wheels
          Wheels Composition
          Steel
          Front Wheel Width
          0.5 ft. (6 in.)
          Rear Wheel Width
          0.5 ft. (6 in.)
          Number Of Axles
          1
          Tires
          Front Tire (Full Spec)
          LT225/75R 16E


                                                                                        Notice of Removal
                                                                                                  Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 17 of 32




          Rear Tire (Full Spec)
          LT22~l7~RJ6~, _ _
          Brakes
          Front Brake Type
          Hydraulic Disc
          Rear Brake Type
          Hydraulic Disc _____ .. -----·--- ___ ·-·---· ··--·•" _
          Seat
          Seat Type
          Bucket
          Seat Material
          Vinyl
          Power Adjustable Seat
          Yes
          Reclining Seats
          Yes
          Swivel Seats
          No
          Seat Armrests
          Yes         --                .
          Seat Specifications
          Number Of Seats
          2
          Number Of Rows
          1
          Battery
          Battery Power Converter
          Yes
          • ,   '~'    ..... •   , ~.

          Prewiring
          Air Conditioning Prewiring
          Yes
          Cable Prewiring
          Yes
          Phone Prewiring
          No
          Heat Prewiring
          Yes
          TV Antenna Prewiring
          Yes
          Satellite Prewiring
          Yes
          Washer/ Dryer Prewiring
          No           ...... __ ._ ... __ _ __
          Air Conditioning
          Air Conditioning Type
          Automatic


                                                                    Notice of Removal
                                                                              Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 18 of 32




          Air Conditioning
          ~~1_Q00 BJU~...

          Heater
          Heater Type
          Automatic
          Heater
          J0,000 sws..  .. , .          .
          Water Heater Tank
          Water Heater Tank Capacity
          6g
          Water Heater Pump Power Mode
          Electrical / Propane
          Water Heater Tank Bypass
          Yes. -· ··-· ···- ....
                           ',.

          Emergency Exit{ s)
          Number Of Emergency Exits
          1   ... -    ,




          Radio
          Number Of Radios
          2
          Satellite
          No
          Speakers
          Speaker Location(s)
          Interior / Exterior
          Surround Sound
          No
          CD Player
          Number Of Discs
          l
          Television
          Number Of Televisions
          3
          Paint
         Primary Color
         Tan
         Secondary Color
         Silver
         Metallic
         No
         Paint Swatch File Name
         Tho! f'1otor. Co~_~h{L~tJt~~ide~HD-MAX~f.L!ll:~09.~~Exter_ior~ ColCJ~'.g_if .
         Interior Decor



                                                                                         Notice of Removal
                                                                                                   Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 19 of 32




          Wallpaper
          Yes
          Interior Wood Finish
          Yes
            •   ~•   •   •   ,.,~   •   ••~•,   •••~   ••   ••   •-   .,,-   •   -•   •   c•   .,._.




          Upgraded Matress
          Heated
          No




                                                                                                       Notice of Removal
                                                                                                                 Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 20 of 32




                EXHIBIT C




                                                            Notice of Removal
                                                                      Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 21 of 32
                                                      DIXIE-RV SUPERSTORES
                                                       10241 DESltNATION DR.
                                                        8AMMOND-LA 70403
                                                            (Pr!) 225'~567-4424
                                                           www.dixlerv.com-
     WO #: 163!?45 (Appointin.eni"bate:.1~:MAY·2029 - Tim~: 10:30am)
     C1:1stor.ner Name: r2aas5 - RESilV9,     A~tlior;_ H.COX_                                Length:               .
     ANGELO S                                   Stock No: 30830                               T_ag#: BRAND.ON-8470
     Mdress; 7858 PAR~HAM                       Year: 201-9                                  ·Miles/Hrs: . 3371.1
           DENHAM $PRiNGS, L~                   Man.lifacturer: THOR.MOTOR COACH             .Unit Sales:man: jwHATC.EY
     P_ostal/Zip:·_7070~                        Brand: QUANTUM                                Date ln:·13 MAY 20
     Phone#(res): 225931-3545                   Model: WS31                                   C9.mple~ O~~: 08 JIJN 20"
     Phone#(bµs): ~71-325-9239                  Unit Type: C-CLASS C:MH.                     -.Purchased Date: :02 MAR-·20
     Ceo Phone:                                 Serial#: HCHWS310005187                       License#: WF          ·
     Emait-ASRESTIVb@YAHOO.COM                 ·Chassis#: 1F.QXE-tFSSKPC25701"
                                                Key#: BRANDON-847Q
                                               -Ext\N Co:-NAC.- $ERVlCE CONTRACT
                                               .ExtWNo:.
                                               Warranfy bate:·03 MAR.20
                                                Promised Date: 25 MAY-20

     Job #1 - Warraoty
     COMPLAINT: ..'MOVWTO NEW             wo·~ SCREW COYER MOLDING ON PS AND D~ BLEW OFF WHILE
     DBIVIN_G.AUTH PA57934712.HRS                                                                          .

     CAUSE: THE SNAP IN MOLDING FOR THE"ENTRY DOOR 1$ MISSiN:G. THE TWO :S"eREW COVER
     M()LDINGs· ON THE D/S AND Pl$ FRONT CAP ARE MISSING.. THERE ARE 4 DiFFER.ENT -~OlORS Otl
     EACH PIECE'OF MOLDING.       03010290 16.0~R

    3. PIECES OF TRIM Wi°lL HAVE TO.B°E INTALLED, UNITTAPEb OFF, PAINETED 4 COLORS-WITH
    MULTIPLE STRIPES.                                           .               ..

    PARTS-:
    PLASTIC ENTRY DOOR fviOL.DING
    30' SCREW COVER MO~DiNG .

                                                                        Subtotatfor.Job #1:                    0.09

    Job #2 --Wan:aniy                                                                              .
                             r.o
    ·CO{VlP~AINT: ~-MOVED NEW wo·~AC IS NOT BLOWING THROUGH VENTS FROM 2 VENTS
     OVER,"CA~ AUJH PA579347 2 _HRS·
    CAUSE: T,HE TWO NC VENl"S OVER THE· FORWARD BUNK °DO. NOT BLOli\tANY,AIR. THE TWO
    Vi:NTS,ARENOT CONNECTED TO THE DlJCT WORK BECAUSE THERE IS FOAM,STILL 11'_,l THE WAY,
    q1pso2s 4.PHR                                                          ·

    I NEED T-0 REMOVETHE 4 VENTS; FABRICATE A TOOL TO Cl,IT OUT t·HE fOAM, AND R_EMOVE tH·E
    FOAM. BETWE~N THE TWO VENTS ON BOTH SIDES:

                                                                        Stibtot~I for Job   #2:.            0.00.

    Joh "#3 -Warranty              .
    COMPLAINT: ...MOVED TO-NEW-WO~ LINC>fTILES BY BATHROOM STEP-U.P 1$ BUCKUNG:AUTH
    PA579.341 3 HRS

    CAUSE THE LINO BY THE BATHROOM .$J~F>"fS c·o,MING UP.-               0406999 ·4.0HR

    I NEED TO REMOVE. THE S-TEP COVER; REMOVE 'fHE 000~-STOP; PULL UP THE L°INO,.
    STRAIGHTE~ THE ~INO, .GLUETH.E .LINO AND-~EINSTA~.L.     .                  .




                                                                                                                Notice Pa_ge
                                                                                                                       of Removal
    Pri!')t~d Qn: 7122/-2020. 3;31:35PM
    ©2020 rnJegrate~ D~aler $.yst~m$                    I      ~i
                                                         !IfJ IW ~1111111111/ llll II I
                                                                                                                             1 <if 3
                                                                                                                            Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 22 of 32
                                                                  Subtotal for Job #3:        0.00

    ~Qb #4 - External
    COMP~AlNl CU l~NT SURE WHAT REMOTES OPERATE· WHAT ITEMS; AND''! SN'T SURE HOW TO
    l,lSE Tl:JEM

    CAUSE: I WlltATTATCH PICTURES OF WHICH REMOTE WORKS WlrH WHICH DEVICE IF THE
    CUSTQME.~,WOULD LIKE 'FOR ME Tb -GO -s·HOW THEM HOW TO WORK EVERYTHING IT WILL
    RE.QUIR~ :ANOTHER WA~KTHROUGH. LABOR .2,0HR



    Job /Is - Warranty                           .                    . ·: ·. \.. .....
    COMPLAINT: t1cAf>PROVED -NO PARTS NEEDED"'WHITE.FOAM BLOWS our OF\A.C-:VENT WHEN
    AC IS ON AUTH PA579347 .5                                     .      . .,     . . .

    CAUSE: EVERYTIMETHE CUSTOMER USES.THE u·NIT-TftEFQAM.FRqrfTHE·b_uc,rwORK BLOWS.
    OU:T.   0:105026 1.0HR                                                  .

    I NEED TO BlOW OUT ALL OF THE: DWCT\NORK AND. VAcwu·M:_uP TH~ FOAM.

                                                                  $ubfota_l for Job #5:       0.00

    Job #6 - Warranty                             ·   ·                            ·:'. '..
    CQMP!..AiNT: ""NPF~ DRAWER liNDER.STO\fiS'VERY'HARD TO OP,Ef\l.,'A~p.C(OSE

    ~~g;J&~H~~~5~tA~1r~~~~ cl~ 2A~iEu~/: ~~r:r~i;: N~~~~~~~~~~;
                                          6   I
                                                          .   .      ... ·: ·-~.

    NPF

                                                                  Sttbto~I fQr Job #6:        0.0.0




    Rr1r\l.ed O'n: 7/22/2020 3:-37:35PM                                                        Notice of
                                                                                                      PageRemoval
                                                                                                           2 of 3
    © 2020 Integrated Dealer Systems                                                                      Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 23 of 32
                                                                                                            Parts.-Toial:'            O.OQ
                                                                                                         Lab.our Total:               0.00
                                                                                                          Sublet Total;               0.00
                                                                                                          .Extras Total:              o.oo·
                                                                                                  WORK dRDER TOTAL:                   0.00
               1 f rlca:ietship is unal::1.e r11 eompli:t~· repairs illirne'd{at~ly: foHo;-iing
     ·.1(,;f;·o·lt, ~.11sc(,~v;r e!ects to, :;,to,:e rer:r~a-t-i.-on.a.i vehicle -at- dealership
     ..,:L); r!!p.-i ts ~!.\? cm~pJet,ed. C11sr.ome~ aqrees· chat suer, storage is.
      ,r,\c,;t;,r'( ond .d_oes .not pr.eyen't U$e ·ot the' .ye/l'i.r.le •.


            t:rn,: RV sueiRSTORES (•'t,ixi'r: RV"i .wnt NOT st 'HELD RESRONS!BLE·
     ; jff-l~trr· f.Q~5 OR DAMAGE TO YOUR F.ECREAT!Olfl\L       VEHICtS, ·OR LOSS
     h;i ~AHAGE: TO YQ!JR .PS\l~ONflL I'.l'·EM&: LE!i'l' IN .VEHICLE; OR FOR. i\NY CAOSE
     rw•;ci;iJ OU?.. CONTRD!.. ioo MOST REMOVE AL'L FOOD ITEMS FROM                        .                                 •   ..
     ,,fii!C!.t Rtrn1GERliTOR l\Ni:ii.oR· rnr.r.zER BEFORE •RELE:~sl'ti«· ?RE ·VEii1.ci.&. TO
     :.•; :-: ; ~; 11'~ ?vl\ REPl\l RS.

             . .. .• i tf;_REB\' ,,1\UTllORm: '!'H~- ~E.p~: \!OR~ L~STED ·ON 'TIUS ·SE~vrce (_)RD~
      • ·~    l!i,i.
     :,:~~,;. '/\!ft; 'l/l'IDERS'f.AND TnA'r ! /\!1. ·RESPO!lSI1lliE .FOR l\lf{
     ;:;-:,"' (!;JAGliOST!C, ,PMTS, FREIGll'l';- OR O'l'll£R COSTS) THAT                   ARB .NO.'.I' ·ceilE:RED
     ;;;, 1'!!l ,i;\llUfl\C'l'.URER'' S' tlARJWl'f'l OR ElX'l'ENDED RARRANTY
     1-1,,w,61:~. 1 Hi~,;a, GM.NT iirx1s -ii.v /\ND/OR THE!iR pssIGNI\TSD· 0~pu0mr,s
                                                   OIi STREF;?S, . . _.: . • : .., .
     ·: iff; ?1::.P.Ml:.$1.()t' TO OP~Rl\Tg ~iY VSfUCt.E

     ~/!;;~-~-!~h,:~ei~s':.~Hf;!~!o~:R~~\~t;~iEl?~~v~~~~ ~{~ 1:tE~TION'                                     . .
     ,·::-;;,;;,:ss    !-$CH!\HJC'·S 1H:N rs· 11gR£BY :IICKNOW1EDGEQ:,ON·.Wf:-,VeH1CLE TO. SECORE
     ·:·i:.i ;.iurrni- ~i· M;l>AJ-~    TH$RJ:;l'O.   ·              · '· ....:..   ·-~:.                       ·




    CustornerSig:n·ature :                                                                                             Date,.22 J~l 202O
                                    -----------------




   Pririteil On:·1/22/2020 3:37:35PM·                                                                                                 NoticePage
                                                                                                                                             of Removal
                                                                                                                                                 3of3
   ©°2020 Integrated
                   . D~ale.r Systems
                                 .                                                                    11111m1111111                              Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 24 of 32
                                                  DlXIE RV.SUPERSTbRES
                                                  10241 DESTINATION-DR.
                                                    HAMMONO LA 70403
                                                     (PH) 225:$57.~424.
                                                       www.qixier:v;i:;om
    WO#; 1644m                                                                                                                 ;u
    CµS:tomer N·ame: 12'88.~6 •RESTl\lO,   Author:. L.KENNEDY                         Length:                                  m
    ANGELOS                                'S~No:30830                                Tag#: BSISRANDON- S:5.82                !~
                                                                                                                             -~
    .Address: .7858 PARKHAM                Year:2'019                                 Miles/Hrs: 3782      . .                 0
      . ·oENHAM s·PRINGS, LA.              Manufacto·rer': THOR-MOTOR :COACH          Unit Salesman: JIJVHATLEY
    Po~taUZip:. 707.Q&                     Brand'. QUANTUM                            D<!le ln'.12J4N20·                       ~
    Phone#(res):.225.931354~               Model.: WS31                                                                       Q
                                                                                      ColTlpleted Date:                       m
    Phone#(bus): 877-325-9239               UniHype: C-CLASS C MH                    ·purcb.as.ed Date.: 02 MAR 20            .r
                                                                                                                              0
    Cell Pho.ne:                           -Serial#: 8CHW$3i000.518?° .               Ucense#: ·WF                            (II




                                                                                                                     ---
    (:rnt1il: .ASRESTIVO@YAHOO.COM          Chassis#: 1fDXE4FS3KDC25.701
                                            Kei,#: BS/BRANDON- 85~2.
                                            ExtW.Co:• NAC O SERVICE CONTRACT                                         -.,
                                           ExiWNo: . ..               . ·. . .                                       ~
                                                                                                                     ;;;;;;;;;;;
                                           Wc1rr.anty Date,-03 MAR 20.


                                                                                                                     -=
                                           P.rom'is.ed· Date:       ·                                                !!!!!!!!!!!!!
                                                                                                                     .!!!!!!!!!!!!!
                                                                                                                     .i:=
    Job #1 - Warranty
    COMPLAINT: ...COMPLETE~ SCREW COVER MOLDING ON PS AND·.os BLEW OFF WHILE DRIVING
    AUTH PA57934712. HRS                                                  .    . .                                   -=
                                                                                                                     ~

    CAUSE:' SSCREW COVER MOLDING .P/$-EliiTRY-OOOR U.NDE.R FRONT CAP. TRIM L.INE. MOLDY P/s·
    DIS .

   .CORRECTION: REPPL.ACE TRIM MOLDY AND. ENTRY D.d.OR MOLDY PAINT F'OUR COLORS ON THE
    ENTRY DOOR PAINT FOUR: COLORS:P/S.FR.ONT GAP.AND FOUR COLORS D/S CLEAR

                                                                   Subtotal tot J.ob #1:             o.oo
    J.ob #2 - Warran!Y
    CmflPLAINT: ···coMPLETE~Ac 1s· NOT BLOWING THROUGH VENTS FROM 2 VENTS OVER CAB
    AUTH PA57B347 2 HRS

   GAUSE; I CL::EAREP. A PATH TH.ROL!GH THE FOAM FOR THE BUNK NC VENTS..

   CQRRECTJON:. l'CLEARE.D A PATH THROUGH THE 'FOAM FOR THE BUNK /lJC VEll!T$: COMPLETE
                                                                   Su.btotal for Job #2:            O:M

   job ~3 - Warranty
   COMP.LAIN'[: 0 GOMPLETE*" UNO/TILES BY BATHROOM .ST~P-UP: fS' BUC.KLING.AUTHPM79341-3
   HRS

   CAUSE: COMPLETE

   CORRECTION: -COMPLETE

                                                                  S.ubtotal for Job #3:             o.oo
   Job #5 - Warranty .                                                 .
   COMPLAINT: ~¢.OMPLETE"'WHIT~ FOAM BLOWS OUT OF AC VENT WHEN AC IS ON AUTH
   PA5793'47.. 5

   CAUSE: 1.BLE\~ OUT ALL OF if:IE D:UCT WORK ANDNACUUMED UP·THE FOAM

   CO.RRECTIOl':t I SLE\"I OUT All. OF THE DUCT WORK AND VACUUMED UP THE FOAM.. COMPLETE.



   Prilite~ On: 7122/2020 3:36:49PM                                                                   NoticePage
                                                                                                             of Removal
                                                                                                                 1 of 3.
   CQ 20·20 lnteg~tep Dealer- Syste·ms                                                                           Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 25 of 32
                                                            Subtotal tor Job #5:                  o.oo
   Job #4 - External
   COMPLAINT:· ·••c6MPLETE •· CU APPRbVEI):. PUT-WATER IN BATTERIE$frlr CHECK BATTERIES TO
   SEE IF THEY N~E-D WATER,      ··            ·     · · ·     · · ·

   CAUSE: THE SATTERIES ARE CONSIDERED CUSTOMER MAINTENANCE·AND ARE NOT COVERED
   l)NDERWATTANTY. °NORMALLY I WOULD JUSTCHECKTHE LEVELS-FOR THE CUSTOMER IF
   TH.ERE rs EASY ACCESS BUT THE FILL CAPS ARE.BLOCKED BY THE BATTERY CABLES AND
   BATTERY HOUSING. IF THE CUSTOMERWOULD LIKE FOR ME TO CHECK i'HE BATTERY.J.:EVELS I
   WILL NEED TO t:iiSCONNECT AND REMOVE BOTH BATTERIES.. LABOR ·o.SHR. .    .. . .
                                                            Sul,,tQtal {or Job _#,4:        :i   88.1S

   Job~ -.Warranty                                                         .    :: ... ::
   COMPLAINT: ..,APPROVED- PENDING PART'~ RECLINER.NEAREST. TO:T:l'IE Cl\B~-}~ECLINER FEET
   Will NOT LATCH ClOS~Q, YOU HAVE: TO GETOUT OF THE.CHAlRi».NO\'.ti:"ii(~ON THE:' RECliN~R
   FEHANDTHENPUSHITDOWNJOLATCH auth~583129 "0,§.0             ': ·_:, .

   CAUSE: THE. RECLINER CLOSEST T.O THE C_.AB DO~S NQ_T_.QPEN OR CLO.SE PROPERLY. THE
   ARMS AR€ HITTING ON THE.JNSiDEOF THE CHAIR.ANl;)"(EARING TH~ FABRiC: TMCRV30501D
   0.5HR

   i N.EED.TQ REPLACE THE ~ECUNER.
   PARTS: RECLINER
                                                            Su~o~l;.for-Job #6:
                                                                .·-. -·.
                                                                                                 o.oo
   Job#7 -Wari'a.nty                                  . -,.
   CbMP.LA!NT: ..complete"*-ORAWER UNDER THE STOVE"KE6PS OPENING IN TRANSIT. a.uth
   pasa312s_ 0.20            ·                     · -

   CAUSE: THE DRAWER LAT:CH FOR THE DRAWER UNDER THE-STOVE: WON'T OPEN,
   TMGRV3"daioo ·TMCRV30308O .0:3HR

   i NEED TO REMOVE THE DRAWER ANO REPi.A.C_E THE DRAWE~ LATCH.

   PARTS: DRAWER-LATCH

                                                            Subtota_l for Joli #7.:·             o;oo
    Job·#s·.• Warranty·
   .COMPLAINT: ·••compleie""· MIDDLE-.CABINET TQ.-TH~ RIGHT ,OF THE ~TOVFNOT LATC HING
    CLOSED. alllh pa583129 0.20.

   CAUSE: THE D_RAWER: LAT.CH FOR Tt-iE DRAWER TO.THE RIGHT OF .THE·STOVE WdN'T OPEN.
   TMCRV~03_100 TMCRV3030_~D 0.3HR

   I NEED TO   REMOVI: THE DRAWER AN~ ·.REPLACE THE D_RAWER LATCH.

   :pARiS: ORAWER \.ATCH
   CORRECTION: OOMPLETE
                                                            S\!btQtal for Job tffi;              0.00

   Job #9 • Warranty                                     .      .      . ..
   COMPLAINT: '"coniplete"'THE MIDDLE BRACE TO THE:CLOSET HANGER IS FALLEN QFF,

   CAUSE: THE BRACKET FOR THE CLOSET HANG.ER-FELL QFF:-        TMCR\.f3p607K 0,2HR


   Printed Oh: 1122/2020 3:36:49PM                                                                  Notice-Page2
                                                                                                           of Removal
                                                                                                                 of3
   ©202d·t11tegrated
      .      .       "Dealer Systems
                              .                                                                                Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 26 of 32
    I NEED TO-REINSTALL THE HANGER.

    C'ORRECTION:,COMPLETE.

                                                                                                    _Subtotal for Job #9:                          0.00

                                                                                                                            Parts Total:            o:oo
                                                                                                                           Lab9ur_Tota.l:         83.95
                                                                                                                           -$ubfet T9~1:           ·0.90
                                                                                                                           Extras Total:           4.20
                                                                                                                             ·rax·Tqtal:           Q.26
                                                                                                 WORK ORDER TQTAL:                                94:41
        .... l t- ;:l•~~ler-ship .is onalil~ ~o co111Plet<!· cepairs immediately f!Jllowll)g·
     'h"f,• dt, ~M~omet elects t9 ~tore rec;te~.tiond ',!eh:i,cle a.t ;foalership ·
     ·,nt; I tr·i:,ai.~·s are complete(!. i::ustomer                ~-g~es
                                                               .that s·~c:h s.tQt:a·g\l is
     •;1:l !r,,r.aq, and· cfoes• not pre11ent use of the vehicle•.


                  DP'i!: RV S\JPt:RS'.rOil.ES ("DJXJE RI/") WILL NOT "BE HELD RESPO~SIBtE
     . ·~·11 ..i'im·   r.oss- ·OR   DAHl\G.E   TO   YOUR   RECREA_rioNAL    :VEJ.Ji~cLE, O\< toss     ·        ·· .'
    :11< ;))!.MA(;f/ 1'0 YOIIR · PERSONAL IT~!S LEFT- 1N \I.EHJC.li!l, OR ·FOR AIIY CAUSE
    ?i:i 'f(ii'<ll wf< C:O!ITRQL.•. YOO -MUST ffl!O\IE ALI, FOOD !Ti::MS FROM         .
    ·:\;!ilCl,t: °h:fR.1G~roR !lliD/On ·Ff:1~.&Z·SI\ ·B'i:f9Ri::: RtLEA~IllG THE VEHICLE TC
     :.,,xn: i:v ma          !!EPil1ns.                                 ·

                 ; ;;,:REoi ·.r.1iTHORU£. ·'l'HE ln:Pilf,R KORK ttSTEO blf T!l!S ·sE~\'!CE· o~~ER
     ~~                                                                         "
     :;:;nas,                            Al:! RESPONSIBLE FllR AtlY.
                 itfll,, UilDERS'fAND THAT I
     ;·n::{ ;ii,.i1G~OSTfc.; .PARTS, rRE°fGH'l', OR OTHE)l COS.T~l -'.tl:JA'P ARE HOT C9VERED
     u fsr 11.~l'i~F.P.CTURER:'.s·         t1MAANT'f       OR   ElXTENDED"WAR!WlT-Y         ·             ,.           .
                   Hi:RS,rt i:iivi-ii'l' oixiE 11v AtmtoR 1imrR ·o:t:srGNAr&o. !1.i!PLOYEES
     :,~(:VH:;;1,. ,                                                                                                   ·
    ·nw i'!c:HK;ssrou 1·0 OPERNr.c· MY ·vsHicii: OJf STRtE'!'s,                        .
    /;lGl!ii/\-YS, Ctl, rr~::P~EMISES· F.OR: THE PiJRPOsf~F TESTING; rni{PECi'ION'.
    ;.,ii\:<i(:,P. ·01::1n.&RY 'rO l\ Tlillill PARTY SERVlC&· PROIIJ.OER. AN.      .     . .• ·.   :.
    r,.c:rr.e:t-S xr.~l!J,Nrci s LIEN 1s llERf:&Y- ACi<i{Ot·lLEOCE.Q 011. NY . YE~Jq;r.: T!) ·SECURE
     ,-;;,.: i\XC•UI;,' .or REP/\r1'S Tl/ERE'J!O.




    Gt!slomer Signatwe::                                                                                                              Qate: 22 Jul-2020
                                        ----------------




   Printed On: 7/22i2020 ·3'36:49PM                                                                                                                  NoticePage
                                                                                                                                                            of Removal
                                                                                                                                                                3of3
   ©. 2020 l~tegiated Dealer Systems                                                      1~11111111111 I11111~ 1111                                            Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 27 of 32
                                                          DIXIE RV SUPERSTORES
                                                          10241 DESTINATION OR.
                                                            HAMMOND LA 70403
                                                             (PH) 225-567-4424
                                                                                                                                                     .
                                                                                                                                                     Ol
                                                                                                                                                     (l)

                                                               www.dixierv.com                                                                       ....
                                                                                                                                                     0
                                                                                                                                                     01)

      WO#: 156018 (Appointment Date: 08 AUG 2020 - Time: 08:00am)                                                                                    ;o
      Customer Name: 128856- RESTIVO,      Author: L.KENNEDY                                                     Length:                             m
                                                                                                                                                     1/l
      ANGELOS                              Stock No: 30830                                                       Tag#: BRANDON 9170                  -t
      Address: 7858 PARKHAM                Year: 2019                                                            Miles/Hrs:                          <
                                                                                                                                                     0
            DENHAM SPRINGS, LA             Manufacturer: THOR MOTOR COACH                                        Unit Salesman: JWHATLEY
      Postal/Zip: 70706                    Brand: QUANTUM                                                        Date In: OB AUG 20                  z►
                                                                                                                                                     G')
      PI1one#(res): 2259313545             Model: WS31                                                           Completed Date:                     m
      Phone#(bus): 87i-325-9239            Unit Type: C-CLASS C MH                                               Purchased Date: 02 MAR 20           r
      Cell Phone:                          Serial#: HCHWS310005187                                                                                   0
                                                                                                                 license#: WF                        (/)
      Email: ASRESTIVO@YAHOO. COM          Chassis#: 1FDXE4FS3KDC25701
                                           Key#: BRANDON 9170
                                           ExtW Co: NAC - SERVICE CONTRACT
                                           ExtW No:
                                           Warranty Date: 03 MAR 20
                                           Promised Date:

      Job #1 - Warranty                                                                                                                          -
                                                                                                                                                 ==
      COMPLAINT: els lino by the bedroom is still buckling and its starting to buckle towards the front of the unit
      loo PA591680 6.00                                                                                                                          -
      CAUSE. THE LINO IN THE FRONT OF THE UNIT IS BUBBLING UP.                                     TMCRV30401J TMCR\/305010
      TMCRV30725A 6.0HR

      ! NEED TO REMOVE THE SOFA, REMOVE THE DINETTE, REMOVE THE INTERIOR WING WALLS,
      REMOVE THE TRIM, PULL UP THE LINO. GLUE THE LINO ANO REINSTALL.
      Estimated Amount: 6.00

                                                                                        Subtotal for Job #1:                    0.00

      Job #2 - Warranty
      TSB 20-04 DEHCO DUAL INDUCTION COOKTOP POWER

                                                                                        Subtotal for Job #2:                    0.00

      Job #3 - Warranty
      UNO REPAIR DID NOT CORRECT ISSUE- NEED TO SUBMIT TO REPLACE THE LINO

                                                                                        Subtotal for Job #3:                    0.00




      Prinled On: 8/21/2020 10:50:04AM                                                                                                       Page 1 of2
      @ 2020 Integrated Dealer Systems                        1111111   ~Il lllll lllll lllll lllll llll llll
                                                                                                                                  Notice of Removal
                                                                                                                                            Exhibit
                                                                                                                                                 I  1
                                                                                                                                                            '
                                w                                                                       #i      aa-...ss;s:az    &it i H - ¥ ¥ d . ~
                                                                                                                                                            l
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 28 of 32
                                                           DIXIE RV SUPERSTORES
                                                           10241 DESTINATION DR.
                                                             HAMMOND LA 70403                                                                          ...
                                                                                                                                                       <I>
                                                              (PH) 225-567-4424                                                                        <I>

                                                                 1vww.dixierv.com                                                                      ...
                                                                                                                                                       0
                                                                                                                                                       Q)

      WO#: 156018 {Appointment Date: 08 .A.UG 2020 - Time: 08:00am)                                                                                    ;I]
      Customer Name: 128856 - RESTIVO,       Author: L.KENNEDY                                                      Length:                            m
                                                                                                                                                       II'
      ,'\NGELO S                             Stock No: 30830                                                        Tag#: BRANDON 9170                 -j

      Address: 7858 PARKHAM                  Year: 2019                                                             Miles/Hrs:                         <
                                                                                                                                                       0
            DENHAM SPRINGS, LA               Manufacturer: THOR MOTOR COACH                                         Unit Salesman: JWHATLEY            )>
      Postal/Zip: 70706                      Brand: QUANTUM                                                         Date In: 08 AUG 20                 2
      Phone#(res}: 2259313545                Model: WS31                                                            Completed Date:                    Gl
                                                                                                                                                       m
      Pilone#{busj: 877-325-9239             Unit Type: C-CLASS C MH                                                Purchased Date: 02 MAR 20          i'
                                                                                                                                                       0
      Cell Phone:                            Serial#: HCHWS310005187                                                License#: WF                       ~,
      Email: ASRESTIVO@YAHOO. COM            Chassis#: 1FDXE4FS3KDC25701
                                             Key#: BRANDON 9170
                                            ExtW Co: NAC - SERVICE CONTRACT
                                            ExlWNo:
                                            Warranty Date: 03 MAR 20
                                            Promised Dale:

      Job #1 - Warranty
      COMPLAINT: els lino b1• the bedroom is still buckling and its starting to buckle towards the front of the unit
      too PA591580 6.00

      C,'\USE THE LINO IN THE FRONT OF THE UNIT IS BUBBLING UP.                                  TMCRV30401J TMCRV305010
      iMCRV30725A 6.0HR

      ! NEED TO REMOVE THE SOFA REMOVE THE DINETTE, REMOVE THE INTERIOR WING WALLS,
      REMOVE THE TRIM. PULL UP THE LINO, GLUE THE LINO AND REINSTALL.
      Estimated Amount: 6.00

                                                                                      Subtotal for Job #1:                       0.00

      Job #2 - Warranty
      TSB 20-04 DEHCO DUAL INDUCTION COOKTOP POWER

                                                                                      Subtotal for Job #2:                       0.00

      Job #3 - Warranty
      UNO REPAIR DID NOT CORRECT ISSUE- NEED TO SUBMIT TO REPLACE THE LINO

                                                                                      Subtotal for Job #3:                       0.00




     Printed On: 8/21/2020 10:50:04AM                                                                                                        Page 1 of 2
     D 2020 Integrated Dealer Systems                         Illllll lllll lllll lllij 111111111111111111

                                                                                                                                    Notice of Removal
                                                                                                                                              Exhibit 1
                                                                                             a               4-4-    .I   BJt&tOiiPi. W&elWWWdi51£FH         d
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 29 of 32
       Job #7 - Warranty
       COMPLAINT: "COMPLETE- AUTH'* C/S TVS ARE ALL GIVING HIM A NO SIGNAL OR A SEARCH FOR
       CHANNEL DISPLAY. P.A.608411 3.00

      CAUSE: The TVs are not picking up any channels from the antenna. I found that the coax from the booster
      :o the splitter under the bed is open. I replace both ends on the coax but tt did not resolve the issue.
      01 !0014 0110009 01i00084.5hr

      I need to run a new coax from the antenna booster in the front cabinet all of the way to the splitter under the
      bed.

      ~ORRECTION: Complete
      Estimated Amount 3.00

                                                                                   Subtotal for Job #7:            0.00

      Job #8 • Warranty
      COMPLAINT: *'COMPLETE" C/S HEATER VENT IN THE BATHROOM VENT, THE REST OF THE
      MOTOR HOME WAS WARM THOUGH.PA603595 2.50
      CAUSE: Complete
      The furnace vent in the bathroom is not blowing any hot air at all. The duct is separated somewhere under
      ,he floor.
      C135009 01359998 6.0hr

      l need to run a new furnace duct from the furnace to the furnace vent in the bathroom.

      CORRECTION: Complete
      estimated Amount: 2.50

                                                                                   Subtotal for Job #8:            0.00

      Job #9 - Warranty
      :OMPLAINT: "COMPLETE- PENDING AUTH FOR ADDITIONAL TIME.., ADDITIONAL TIME NEEDED
      FOR UNO SINCE THE LINO WAS NLA. PA603595 6.00

      CAUSE: 3A

      CORRECTION: Complete

      Estimated Amount 6.00

                                                                                  Subtotal for Job #9:             0.00

      Job 1110 • Warranty
      PART ONLY FOR THE LINO

                                                                                Subtotal for Job #10:              0.00




                                                                                        Parts Total:               0.00
                                                                                      labour Total:                0.00
                                                                                       Sublet Total:               0.00
                                                                                       Extras Total:               0.00
                                                                               WORK ORDER TOTAL:                   0.00


     Printed On: 12/11/2020 5:33:51PM                                                                                       Page 3of 4
     © 2020 Integrated Dealer Systems                        lllllllllllllllllllllJllllllllllllllllll
                                                                                                                      Notice of Removal
                                                                                                                                Exhibit 1
                                                                                                        P2iW•tH¥      ASJlUIAIWWWWWWiliE
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 30 of 32
                        ! f :.fot:l~·r5hip   i~ Jn;ble to co!.1plr.:te !'.epairs ir.1..11ediate:ly fol!c-wing
                      ~ ::.   c~is::-cniez: ~-~.ects :;') store recr~cticnal vehic:.e :!t de.c1er~hi.n
           -.~~--,. ~~:f-'ii :s ~rr~ ctri.p:.:.e~ui. t:u:-;t~rr.:;r agr-:es i:h~t s1Jch s::.:.:rage i.s   ·
             ,~_ .::: ~~r•.: '.-.::?:.! dc~s nsi: pre•:1ar:L t:s:2 o: the vehicle.


                                                         1
                . ~.::-:n: i~V SUP~?.!:!O:<!!:E '' :.:1:,:!E RV"! tH.tL riU'!' at HC.D ?E:SPm~SiBLE
       . ·:-~ ~1~;y !,;;s::: Di{ DA:~i-:{;£ ·r~: '!Ot'H R£C~EA'r-10liA!. VEH:CLE, OR r.oss
                                                      ::'~:,:s
          '.·, :-:~Y;:_-jr·. '.'\) ":'OVF. ~·sr-:sc,u:,L      L":::"T Hi VE.Hi.CU:, CP. FOR Atr:· C:AiiSE
                               t:
       :;::'/~·;:~ f.:..lH 1)~:7;,(>;_. Y:::L W~.S'.!'t ~-S~-!0"/2 .,;LL !':):iiJ IJ'E.i-!S FRCM
            :':'. ·:;·.r R:-:FF:1-::z:-:A7S? rl:-:i)/0P. ?rt:.s7.::;.: 3£!\jR~:   :u.:r.:..r;S!NG   Tl-!2 Vt:ii!CLE TO
               .. !-: ?':l f:;R Rr.p;,,tF:S .




       •. •!  ·:,:;~ r-il'i~Jl.:FACT'UHS~' s ;-JAP.?-J•H'i"l o;::. E.:-!?tJiD~D ~~AR?A!-!1:'Y

       ~-.. ·•_:: I):::~·,. ~ St:P£5':" Grt.t.NT o::u£ ?.r A::n/OR THEIR DESIG!JA'i'E[; E:M?!:OYEgS
       :>i,1-, •'l•:~:ns~.T(H~ TO 0?£?..~?E MY i/F;;ru.:1g ON STREETS,
       ... ;:E,:.\·:·s, 0:-1 lTS ?~£~·!!SES ?DR ·rn~: PUiU?OSS OF' TES!'H!G, !l~SPS':T!O}!
       .: :·n.1~P =J~;J.JVERY :'O :'\ THIRD P.~R1'\' S£?~V!CB PROY!:)EF.. Atl
       :    :,\   :"'.~;23 ?·l'£CHANit:'E: 112£~ IS :1£RF.2Y ,~c1;;,JQ:,1:.E:OGE'D ON Mr VZHICLE 10 SE<::URE
                  1

       ; ~- :-. ~.:c,u:-i'r OF RE:?AI RS THERETO.


                      i ilt,:li•: tilSFEC'.a:o l-ff V~HIC!,S ;\!\D R£P,'l.!.:{S A;E SAT1SrACTORY.
       Customer Signature: _________________                                                                                                Date: 11 Dec 2020




      Printed On: 12/11/2020 5:33:51PM                                                                                                                           Page 4 of 4
      © 2020 Integrated Dealer Systems                                                     Illllll lllll lllll lllll lllll lllll l l llll
                                                                                                                                                           Notice of Removal
                                                                                                                                                                     Exhibit 1
USDC IN/ND case 3:21-cv-00484-JD-MGG document 11 filed 03/04/21 page 31 of 32
                                                           DIXIE RV SUPERSTORES
                                                           10241 DESTINATION DR.
                                                             HAMMOND LA 70403                                                                   ...
                                                              (PH) 225-567-4424                                                                 ...,OI
                                                                                                                                                ID
                                                               www.dixierv.com                                                                  ID
                                                                                                                                                (,)

       WO#: 167993
       Customer Name: 128856 - RESTIVO,            Author: LKENNEDY                                      Length:
       ANGELOS                                     Stock No: 30830                                       Tag#: BRANDON 9522
       t\ddress: 7858 PARKHAM                      Year: 2019                                            Miles/Hrs: 6018
             DENHAM SPRINGS, LA                    Manufacturer: THOR MOTOR COACH                        Unit Salesman: JWHATLEY
       Postal/Zip: 70706                           Brand: QUANTUM                                        Date In: 19 OCT 20
       Phone#(res): 2259313545                     Model: WS31                                           Completed Date: 30 NOV 20
       Phone#(bus): 87i-325-9239                   Unit Type: C-CLASS C MH                               Purchased Date: 02 MAR 20
       Ce!I Phone:                                 Seriat#: HCHWS310005187                               License#: WF


                                                                                                                                        ---
       Email: ASRESTIVO1@YAHOO.COM                 Chassis#: 1FDXE4FS3KDC25701
                                                   Key#: BRANDON 9522                                                                 ;;;;;;;;;;;;;;;
                                                   ExtW Co: NAC - SERVICE CONTRACT
                                                   ExtW No:
                                                   Warranty Date: 03 MAR 20
                                                   Promised Date:                                                                     ---=
                                                                                                                                      =

      Job #3A - Warranty
                                                                                                                                      -
      COMPLAINT: °COMPLETE" C/S C/S LINO REPAIR DID NOT CORRECT ISSUE- NEED TO SUBMIT TO
      REPLACE THE LINO auth PA593761 23.3 hrs

      CAUSE: Complete

      CORRECTION: Complete

                                                                             Subtotal for Job #3A:                      0.00
                                                                                                                                       ::on
                                                                                                                                       me
                                                                                                                                       i/) 1/1
      Job #PO - Warranty                                                                                                                -I
                                                                                                                                        _o...
      ·POI/ 149498: BATTEN& SEAM TAPE - PARTS IN                                                                                        <3
      PO# 149498A: UNO - PARTS IN                                                                                                      .0<1>.,
                                                                                                                                        )> 'lt
                                                                                                                                        z··
                                                                             Subtotal for Job #PO:                      0.00           G)    ~
                                                                                                                                       mco
                                                                                                                                       i G0
      Job #1 - Warranty                                                                                                                0(/\
                                                                                                                                             Ol
                                                                                                                                       (/)
      COMPLAINT: "COMPLETE .. C/S SHOWER DOOR TRIM CAME OFF THE BOTTOM OF THE
      SHOWERPA603595 0.20

      CAUSE: The shower door trim is failing off if the door in two areas.
      0705018 0.2hr

      ! need to resecure the shower door trim and seal.
                                                                                                                                      -===
     • CORRECTION: Complete
                                                                                                                                      =
       Estimated Amount 0.20
                                                                                                                                      ---
                                                                                                                                      -

      Job #2 - Warranty
                                                                               Subtotal for Job #1:                     0.00
                                                                                                                                     --
      COMPLAINT: **COMPLETE*' C/S TRIM ON THE LEFT HAND SIDE INSIDE OF THE SHOWER KEEPS
      POPPING OFF AND THIS IS ALLOWING WATER TO COME OUT OF THE SHOWER AND ONTO THE
      f-LOOR. PA603595 0.20

      CAUSE: The shower trim on the inside of the door is falling off.
      0705018 0.2hr

      1need to reinstall and reseal the seal.

      CORRECTION: Complete

      Printed On: 12/11/2020 5:33:51PM
      © 2020 Integrated Dealer Systems                       Illl!ll lllllllllllllll lllll ll!IIIIIIIIII s;,~~~ ~~   ::~t~       Page 1 of 4



                                                                                                                          Notice of Removal
                                                                                                                                    Exhibit 1
USDC IN/ND
       Estimatedcase
                 Amount3:21-cv-00484-JD-MGG
                        0.20                document 11 filed 03/04/21 page 32 of 32

                                                                                        Subtotal for Job #2:     0.00

        Job #3 - Warranty
        COMPLAINT: .,COMPLETE.. C/S WHEN TRAVELING THE HOUSE BATTERIES SEEM TO DIE
        QUICKLY. - NOT WARRANTY

        CAUSE: While driving the house batteries lose voltage. I found that the fuse is blown for the charging cable
        from the chassis battery to the house battery.
        0202014 0.1hr

        I need lo replace the fuse.

       CORRECTION: Complete

                                                                                      Subtotal for Job #3:       0.00
       Job #4 - Warranty
       COMPLAINT: **COMPLETE.. C/S WALL PAPER BEHIND BATHROOM BEHIND SINK IS STARTING TO
       VvRINKLE/ BUBBLE. PA603595 2.00

       CAUSE: The backsplash in the bathroom is peering off and bubbling up.
       041001G 2.0hr

       : need to replace the backsplash.

       Parts:
       •": -5acks9lash

       CORRECTION: Complete
       l::siirnated Amount 2.00

                                                                                     Subtotal for Job #4:       0.00

       Job #5 - Warranty
       COMPLAINT: "COMPLETE'; AUTH - PENDING PARTS*' C/S DOOR UNDER THE SINK IN THE
       KITCHEN IS WJI.RPED AT THE BOTTOM. PA603595 0.50

      CAUSE: The cabinet door in the kitchen is warped.
      0403005 0.5hr

      ! need to replace the cabinet door and swap over all of the hardware.

      Parts:
      cao111e1 uoor 21w x Z~h
      Estimated Amount 0.50

                                                                                    Subtotal for Job #5:       0.00

      Job #6 - Warranty
      COMPLAINT: -NPF•• C/S THERE WAS A HEAVY RAIN, HE HAS A LEAK COMING FROM BEHIND THE
      D/S CAPTAINS CHAIR AND UNDER THE SI_NK BY THE COUNTER. LOOKED UNDER THE FLAP
      UNDER THE SLIDE AND THERE WAS WATER BEHIND THE GASKET. SLIDE WAS OUT.

      CAUSE: I checked for leaks during multiple rain storms. I water tested with a hose spraying all areas but
      could not find a leak. I checks the roof and moldings for any missing sealant but could not find any missing
      sea!anl.

      CORRECTION: NPF

                                                                                   Subtotal for Job #6:        0.00


      Printed On: 12/11/2020 5:33;51PM                                                                                    Page 2 of 4
      © 2020 Integrated Dealer Systems                       111111111111 11111 Ill~ 111111111111111111


                                                                                                                     Notice of Removal
                                                                                                                               Exhibit 1
